Citation Nr: 1512135	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  15-08 060	)	DATE
	)
	)


THE ISSUE

Whether an August 1991 decision of the Board of Veterans' Appeals should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of whether new and material evidence has been submitted to reopen a claim of service connection for schizophrenia will be addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on motion by the Veteran alleging CUE in a 1991 Board decision.  The Board notes that there were two Board decisions dated in 1991.  Although the Veteran did not specify the date of which 1991 Board decision in which he is alleging CUE, as required under 38 C.F.R. § 20.1404(a) (2014), the Board will afford him the benefit of the doubt and presume that he is alleging CUE with the final Board decision dated in August 1991.  The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400 (2014). 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1968 to February 1970.

2.  The moving party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the August 1991 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).

In this case, the moving party has failed to clearly and specifically set forth any alleged clear and unmistakable errors of fact or law in the August 1991 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged errors.  Indeed, other than alleging that there was CUE in an August 1991 Board decision, the moving party has not set forth any argument whatsoever regarding the basis of his allegation.  Thus, the Veteran's argument does not represent more than a general, non-specific allegation of error.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2014), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


